 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 



SECOND AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT




This SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of February 2, 2011, by and among PENINSULA
GAMING, LLC, a Delaware limited liability company (“Parent”), DIAMOND JO, LLC, a
Delaware limited liability company (“DJL”), THE OLD EVANGELINE DOWNS, L.L.C., a
Louisiana limited liability company (“OED”), DIAMOND JO WORTH, LLC, a Delaware
limited liability company (“DJW”), BELLE OF ORLEANS, L.L.C., a Louisiana limited
liability company (“Amelia Belle”), KANSAS STAR CASINO, LLC, a Kansas limited
liability company (“Kansas Star”; and together with Parent, DJL, OED, DJW and
Amelia Belle, referred to hereinafter each individually as a “Borrower”, and
individually and collectively, as “Borrowers”), PENINSULA GAMING CORP., a
Delaware corporation (“Guarantor”), the Lenders (as defined in the hereinafter
defined Loan Agreement) signatories hereto, and WELLS FARGO CAPITAL FINANCE,
INC. (formerly known as Wells Fargo Foothill, Inc.), a California corporation,
as the arranger and agent for the Lenders (“Agent”).
 
W I T N E S S E T H:


WHEREAS, Borrowers, Agent, and the Lenders are parties to that certain Amended
and Restated Loan and Security Agreement, dated as of October 29, 2009, as
amended by that certain First Amendment to Amended and Restated Loan and
Security Agreement, dated as of June 15, 2010 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement), pursuant to which the
Lender Group has agreed to make the Advances and other extensions of credit to
Borrowers from time to time pursuant to the terms and conditions thereof and the
other Loan Documents;
 
WHEREAS, Borrowers requested that certain terms and conditions of the Loan
Agreement be amended and the Lender Group has agreed to the requested amendments
on the terms and conditions provided herein;
 
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1. Amendments to the Loan Agreement.
 
(a) Section 1.1 of the Loan Agreement, Definitions, is hereby modified and
amended by amending and restating the following definitions in their entirety as
follows:
 


LEGAL_US_W # 66916028.9
 
 

--------------------------------------------------------------------------------

 


(b) “Applicable Capital Gain Tax Rate” means a rate equal to the sum of:
 
(a) the highest marginal Federal income tax rate applicable to net capital gain
of an individual who is a citizen of the United States, plus
 
(b) to the extent the relevant entity is subject to treatment on a basis under
applicable state or local income tax law substantially similar to a Federal Flow
Through Entity, (i) the greatest of (v) an amount equal to the sum of the
highest marginal state and local income tax rates applicable to net capital gain
of an individual who is a resident of the State of California, (x) an amount
equal to the sum of the highest marginal state and local income tax rates
applicable to net capital gain of an individual who is a resident of the State
of Louisiana, (y) an amount equal to the sum of the highest marginal state and
local income tax rates applicable to net capital gain of an individual who is a
resident of the State of Iowa and (z) an amount equal to the sum of the highest
marginal state and local income tax rates applicable to net capital gain of an
individual who is a resident of the State of Kansas, multiplied by (ii) a factor
equal to 1 minus the highest marginal Federal income tax rate described in
clause (a) above.
 
 “Applicable Income Tax Rate” means a rate equal to the sum of:
 
(a) the highest marginal Federal ordinary income tax rate applicable to an
individual who is a citizen of the United States, plus
 
(b) to the extent the relevant entity is subject to treatment on a basis under
applicable state or local income tax law substantially similar to a Federal Flow
Through Entity, (i) the greatest of (v) an amount equal to the sum of the
highest marginal state and local ordinary income tax rates applicable to an
individual who is a resident of the State of California, (x) an amount equal to
the sum of the highest marginal state and local ordinary income tax rates
applicable to an individual who is a resident of the State of Louisiana, (y) an
amount equal to the sum of the highest marginal state and local ordinary income
tax rates applicable to an individual who is a resident of the State of Iowa and
(z) an amount equal to the sum of the highest marginal state and local ordinary
income tax rates applicable to an individual who is a resident of the State of
Kansas, multiplied by (ii) a factor equal to 1 minus the highest marginal
Federal income tax rate described in clause (a) above.
 
“Base LIBOR Rate” means the rate per annum rate appearing on Bloomberg L.P.’s
(the “Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest error.
 


 
LEGAL_US_W # 66916028.9
 
2

--------------------------------------------------------------------------------

 


“Base Rate” means, the greater of (a) the rate of interest announced within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publication or publications as Wells Fargo may designate and (b) the
Federal Funds Rate plus 0.50%.
 
 “Borrower” and “Borrowers” means, individually, each of Parent, OED, DJL, DJW,
Amelia Belle and Kansas Star, and individually and collectively, jointly and
severally, Parent, OED, DJL, DJW, Amelia Belle and Kansas Star.
 
“Designated Account Bank” means any bank that becomes a Designated Account Bank
in accordance with Section 2.9.
 
“Excluded Assets” means (a) the lease for the off track betting parlor operated
by Parent in New Iberia, Louisiana; (b) cash (other than cash deposited in
Deposit Accounts or cash constituting proceeds of Collateral); (c) assets
securing Purchase Money Obligations or Capitalized Lease Obligations permitted
to be incurred under this Agreement to the extent a second Lien would not be
permitted under the documents evidencing such obligations; (d) any agreements,
permits, licenses (including Gaming Licenses), or the like solely in the event
and to the extent that:  (i) such agreements, permits, licenses, or the like
(including any parcels of the Warner Land that are subject to the mortgage
granted by OED to the seller of such land) cannot be subjected to a consensual
security interest in favor of Agent without the consent of the licensor or other
party to such agreement, permit, license, or the like; (ii) any such restriction
is effective and enforceable under applicable law (including pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code); and
(iii) such consent is not obtainable by any Borrower or the granting of the Lien
therein would violate any Gaming License or any law, rule, order or regulation
imposed by any Gaming Authority; provided, that each Borrower agrees to use all
commercially reasonable efforts (which shall not require the payment of cash to,
or the reimbursement of fees and expenses of the consenting party or the making
of any material concessions under any such agreement, permit, license (including
a Gaming License) or the like to obtain all requisite consents to enable such
Borrower to provide a security interest in such agreement, permit, license
(including Gaming Licenses) or the like; (e) any lease entered into after the
Closing Date by any Borrower or Restricted Subsidiary for off-track betting
parlors or similar facilities; (f) Deposit Accounts or Securities Accounts used
solely for payroll, employee wage or benefit payments and trust or escrow
purposes so long as no Person has been granted a Lien on such property other
than the purported beneficiary of any such funds in such Securities Accounts and
Deposit Accounts; (g) the facility (including all related real property and
amenities), currently owned by DJW, known as “Pheasant Links” located in Emmons,
Minnesota on which a “member’s only” 9-hole golf course and 9-station sporting
clay course and hunting facility is located; and (h) any other property or asset
of Parent or any Restricted Subsidiary not already contained in this definition
of “Excluded Assets” (other than any Deposit Account) acquired after the Closing
Date in which a security interest cannot be perfected by the filing of a
financing statement under the
 


 
LEGAL_US_W # 66916028.9
 
3

--------------------------------------------------------------------------------

 
Uniform Commercial Code of the relevant jurisdiction, so long as the fair market
value, as reasonably determined in good faith by the manager of Parent, of all
such properties or assets does not, in the aggregate, exceed $2,500,000;
provided, further, however, that (i) Excluded Assets shall not include (and,
accordingly, the Collateral shall include) any and all proceeds of any of the
assets described in clause (d) above or the value of such assets or the value
(including, but not limited to, enterprise value) derived from such assets in
the operations of the Borrowers’ business, the restructure or disposition of
such assets and any and all proceeds of any of the assets described in the other
clauses above or of any other Collateral to the extent such proceeds do not
constitute Excluded Assets, (ii) any agreement, permit, license, or the like
qualifying as an Excluded Asset under clause (d) above no longer shall
constitute an Excluded Asset (and instead shall constitute Collateral)
immediately from and after such time as the licensor or other party to such
agreement, permit, license, or the like consents to the grant of a security
interest in favor of Agent in such agreement, permit, license, or the like or
the prohibition against granting a security interest therein in favor of Agent
shall cease to be effective or enforceable and (iii) in the case of clauses (a)
– (e), and (g) – (i), a Borrower or Restricted Subsidiary does not grant a Lien
on such property to any other Person.
 
 “Fee Letter” means that certain Amended and Restated Fee Letter, dated as of
the Second Amendment Effective Date, between the Borrowers and the Lenders
signatory thereto.
 
“Gaming Authority” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the United
States of America or foreign government (including Native American governments),
any state, province or city or other political subdivision thereof, whether now
or hereafter existing, or any officer or official thereof, including the
Louisiana Regulatory Authorities, the Iowa Regulatory Authorities and the Kansas
Regulatory Authorities, and any other agency with authority to regulate any
gaming or racing operation (or proposed gaming or racing operation) owned,
managed or operated by any Borrower or any of its Restricted Subsidiaries.
 
“Gaming License” means any material license, franchise, registration,
qualification, findings of suitability, management contract or other approval or
authorization required to own, lease, operate or otherwise conduct or manage
riverboat, dockside or land-based gaming activities, including racing facilities
and activities, in any state or jurisdiction in which any Borrower or any of its
Restricted Subsidiaries conduct business or propose to conduct business
(including, without limitation, all such licenses and management contracts
granted by the Louisiana Regulatory Authorities, granted by the Iowa Regulatory
Authorities under Chapter 99F of the Iowa Code and granted by the Kansas
Regulatory Authorities), and all applicable liquor and tobacco licenses.
 
“Gaming Property” or “Gaming Properties” means one or more of the
foregoing:  (a)(i) the Diamond Jo Casino, (ii) the Evangeline Downs, (iii) the
Diamond Jo Worth Casino, (iv) the Amelia Belle Casino and (v) the Kansas Star
Casino, in each case, so long as it is owned by a Borrower or a Restricted
Subsidiary; and (b) any other gaming facility or gaming operation owned and
controlled or to be owned and controlled after the Closing Date by a Borrower or
a Restricted Subsidiary and that contains, or that based upon a plan approved by
such Borrower’s Managers will contain upon the completion of the construction or
development thereof, an aggregate of at least 500 slot machines or other gaming
devices, provided, in each case, that the property and assets (other than
Excluded Assets) of such Gaming Property constitute Collateral.
 


 
LEGAL_US_W # 66916028.9
 
4

--------------------------------------------------------------------------------

 


 
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2 or 3 months thereafter; provided, however, that
(a) if any Interest Period would end on a day that is not a Business Day, such
Interest Period shall be extended (subject to clauses (c)-(e) below) to the next
succeeding Business Day, (b) interest shall accrue at the applicable rate based
upon the LIBOR Rate from and including the first day of each Interest Period to,
but excluding, the day on which any Interest Period expires, (c) any Interest
Period that would end on a day that is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2 or 3 months after the date on which the Interest Period
began, as applicable, and (e) Borrowers may not elect an Interest Period which
will end after the Maturity Date.
 
“Maximum Revolver Amount” means $50,000,000.
 
“Operating Assets” means, collectively (i) the Diamond Joe Casino, (ii) the
Diamond Jo Worth Casino, (iii) the Evangeline Downs, (iv) the Amelia Belle
Casino and (v) the Kansas Star Casino.
 
“Secured Notes” means the “Notes” (as such term is defined in the Secured Notes
Indenture) and for the avoidance of doubt shall include the Additional Secured
Notes.
 
“Swing Lender” means Wells Fargo Capital Finance, Inc. or any other Lender that,
at the request of a Borrower and with the consent of Agent agrees, in such
Lender’s sole discretion, to become the Swing Lender under Section 2.3(d).
 
“Unsecured Notes” means the “Notes” (as such term is defined in the Unsecured
Notes Indenture) and for the avoidance of doubt shall include the Additional
Unsecured Notes.
 
(c) Section 1.1 of the Loan Agreement, Definitions, is hereby further modified
and amended by adding the following definitions thereto in the appropriate
alphabetical order:
 
“Additional Notes” means the Additional Secured Notes and the Additional
Unsecured Notes.
 


 
LEGAL_US_W # 66916028.9
 
5

--------------------------------------------------------------------------------

 


“Additional Secured Notes” means the $80,000,000 of additional notes pursuant to
a Rule 144A private placement as a tack-on to the Secured Notes.
 
“Additional Unsecured Notes” means the $50,000,000 of additional notes issued
pursuant to a Rule 144A private placement as a tack-on to the Unsecured Notes.
 
 “Kansas Regulatory Authorities” means the Kansas Lottery Commission, the Kansas
Racing and Gaming Commission, the Kansas Lottery Gaming Facility Review Board
and any successor Gaming Authorities in Kansas.
 
“Kansas Star” means Kansas Star Casino, LLC, a Kansas limited liability company.
 
“Kansas Star Casino” means the casino located in Mulvane, Kansas in Sumner
County which is to be developed, owned and operated by Kansas Star and named the
Kansas Star Casino, Hotel & Event Center.
 
“Second Amendment” means that certain Second Amendment to Amended and Restated
Loan and Security Agreement, dated as of February 2, 2011.
 
“Second Amendment Effective Date” means February 2, 2011.
 
“WFCF Commitment Letter” means that certain commitment letter, dated as of
December 8, 2010, by Wells Fargo Capital Finance, Inc. to Credit Suisse
Securities (USA) LLC, Credit Suisse AG, Cayman Islands Branch and Peninsula
Gaming, LLC.
 
(d) Section 1.1 of the Loan Agreement, Definitions, is hereby further modified
and amended by adding deleting the definition of “Wells Fargo Foothill” and
inserting the following definition in lieu thereof:
 
 
“Wells Fargo Capital Finance” means Wells Fargo Capital Finance, Inc., a
California corporation, and its successors and assigns.

 
(e) The Loan Agreement is hereby amended and modified by replacing all
references to “Wells Fargo Foothill” with “Wells Fargo Capital Finance.”
 
(f) Section 3.4 of the Loan Agreement, Term, is hereby modified and amended by
deleting the date set forth in such section and inserting the following in lieu
thereof:
 
“January 15, 2015”;
 
              (g) Section 6.3 of the Loan Agreement, Financial Statements,
Reports, Certificates, is hereby modified and amended by deleting clause (d)(i)
thereof in its entirety and inserting the following in lieu thereof:
 
“(i)           any filings or monthly reports submitted by any Borrower to the
Louisiana Regulatory Authorities, the Iowa Regulatory Authorities, the Kansas
 


 
LEGAL_US_W # 66916028.9
 
6

--------------------------------------------------------------------------------

 


Regulatory Authorities or any other Gaming Authority other than such filings or
monthly reports submitted in the ordinary course of business,”
 
       (h) Section 6.3 of the Loan Agreement, Financial Statements, Reports,
Certificates, is hereby modified and amended by deleting clause (h) thereof in
its entirety and inserting the following in lieu thereof:
 
“(h)           as soon as any Borrower has knowledge thereof, notice of any
proposed legislation or administrative action specifically affecting any
Borrower’s or any Restricted Subsidiary’s gaming activities or any Gaming
Property submitted to the floor for business before any Governmental Authority
in the state of Louisiana, Iowa or Kansas or any other state where a Gaming
Property may be located (including the state legislature or any committee
thereof),”
 
(i) Section 7.1 of the Loan Agreement, Indebtedness, is hereby modified and
amended by deleting clause (c) thereof in its entirety and inserting the
following in lieu thereof:
 
            “(c)           Indebtedness represented by Capitalized Lease
Obligations or Purchase Money Obligations; provided, that the aggregate
principal amount of such Indebtedness outstanding at any time does not exceed an
amount equal to $10,000,000 times the number of Gaming Properties owned and
controlled by any of the Borrowers or their respective Restricted Subsidiaries
on the date of incurrence of such Indebtedness;”
 
(j) Section 7.1 of the Loan Agreement, Indebtedness, is hereby modified and
amended by deleting clause (g) thereof in its entirety and inserting the
following in lieu thereof:
 
    “(g)           Indebtedness outstanding under (i) the Secured Notes
Documents in an aggregate principal amount outstanding not to exceed at any time
$320,000,000 less any principal repayments made after the Closing Date and
(ii) the Unsecured Notes Documents in an aggregate principal amount outstanding
not to exceed at any time $355,000,000 less any principal repayments made after
the Closing Date;”
 
(k) Section 7.1 of the Loan Agreement, Indebtedness, is hereby modified and
amended by deleting clause (m) thereof in its entirety and inserting the
following in lieu thereof:
 
     “(m)           unsecured Indebtedness not otherwise permitted by
clauses (a) through (l) above or clause (n) or (o) below in an aggregate
principal amount (or accreted value, as applicable) at any time outstanding
(including all Refinancing Indebtedness incurred in connection therewith), not
to exceed $15,000,000 plus the amount of Unsecured Notes repurchased by the
Borrowers pursuant to Section 7.8; provided, however that in no event shall the
Indebtedness permitted pursuant to this clause (m) exceed $50,000,000;”
 
(l) Section 7.8(b) of the Loan Agreement, Prepayments and Amendments, is hereby
modified and amended by deleting clause (i)(A) thereof in its entirety and
inserting the following in lieu thereof:
 
(m) “(A) have the effect of (1) increasing principal, interest, fee or other
payment obligations thereunder (other than through the issuance of Additional
Notes permitted
 


 
LEGAL_US_W # 66916028.9
 
7

--------------------------------------------------------------------------------

 


(n) pursuant to Section 7.1), (2) adding additional collateral or other
guarantors (other than as contemplated as of the Closing Date); provided that
such additional collateral or other guarantors may be added so long as a Lien on
such additional collateral is granted or such other guarantor is added as a
Borrower or Guarantor under the Loan Documents, as applicable, (3) shortening
the maturity or increasing the amortization of the obligations thereunder, (4)
making the covenants, defaults or other provisions thereof more burdensome, or
(5) altering the subordination provisions thereof or”
 
(o) Section 7.20(b) of the Loan Agreement, Capital Expenditures, is hereby
modified and amended by deleting clause (b)(i) thereof in its entirety and
inserting the following in lieu thereof:
 
“(i) Except as provided in Sections 7.20(b)(ii) and 7.20(b)(iii), make capital
expenditures in any fiscal year in excess of $20,000,000 (each such applicable
amount with respect to each such fiscal year, the “Base Amount” for such fiscal
year); provided, however, that if the aggregate amount of any capital
expenditures made in the fiscal year immediately preceding such fiscal year did
not equal or exceed $20,000,000 for such preceding fiscal year, then the Base
Amount for the current fiscal year shall be increased by an amount equal to such
unused amount of the Base Amount in the immediately preceding fiscal year.”
 
(p) Section 7.20(b) of the Loan Agreement, Capital Expenditures, is hereby
modified and amended by deleting clause (b)(ii)(B) thereof in its entirety and
inserting the following in lieu thereof:
 
“(B)           Intentionally omitted.”
 
(q) Section 7.20(b) of the Loan Agreement, Capital Expenditures, is hereby
modified and amended by deleting clause (b)(iii) thereof in its entirety and
inserting the following in lieu thereof:
 
“(iii)           Intentionally omitted.”
 
(r) Section 7.20(b) of the Loan Agreement, Capital Expenditures, is hereby
modified and amended by adding the following clause (b)(v) after clause (b)(iv)
thereof:
 
“(v)           Further, in addition to the capital expenditures permitted by
Sections 7.20(b)(i), 7.20(b)(ii) and 7.20(b)(iii), so long as no Default or
Event of Default has occurred and is continuing or would result as a consequence
thereof, Borrowers may make capital expenditures in the amount of $325,000,000
(inclusive of the $25,000,000 privilege fee deposited with the State of Kansas)
to design, develop, construct and furnish the Kansas Star Casino.”
 
(s) Article 8 of the Loan Agreement, Events of Default, is hereby modified and
amended by deleting Section 8.16 thereof in its entirety and inserting the
following in lieu thereof:
 


 
LEGAL_US_W # 66916028.9
 
8

--------------------------------------------------------------------------------

 
(t) “8.16           If any Governmental Authority (including the Louisiana, Iowa
or Kansas state legislature) restricts the ability of any Borrower to operate,
or restricts, limits or prohibits any Borrower from operating, its gaming
business as conducted on the Closing Date or as otherwise permitted by Agent,
and such restriction, limit or prohibition results in a Material Adverse
Change;”
 
(u) Schedule C-1 to the Loan Agreement, Commitments, is hereby modified and
amended by deleting such schedule in its entirety and inserting the schedule
attached hereto as Exhibit A in lieu thereof.
 
(v) Schedule D-1 to the Loan Agreement, Designated Account, is hereby modified
and amended by deleting such schedule in its entirety and inserting the schedule
attached hereto as Exhibit B in lieu thereof.
 
2. No Other Amendments or Waivers.  Except in connection with the amendments set
forth above, the execution, delivery and effectiveness of this Amendment shall
not operate as an amendment of any right, power or remedy of Agent or the
Lenders under the Loan Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Loan Agreement or any of the other
Loan Documents.  Except for the amendments set forth above, the text of the Loan
Agreement (including, without limitation, the schedules thereto) and all other
Loan Documents shall remain unchanged and in full force and effect and Borrowers
and Guarantors hereby ratify and confirm their respective obligations
thereunder.  This Amendment shall not constitute a modification of the Loan
Agreement or any of the other Loan Documents or a course of dealing with Agent
or the Lenders at variance with the Loan Agreement or the other Loan Documents
such as to require further notice by Agent or the Lenders to require strict
compliance with the terms of the Loan Agreement and the other Loan Documents in
the future, except as expressly set forth herein.  Borrowers and Guarantors
acknowledge and expressly agree that Agent and the Lenders reserve the right to,
and do in fact, require strict compliance with all terms and provisions of the
Loan Agreement and the other Loan Documents, as amended herein.  Neither
Borrowers nor Guarantors have any knowledge of any challenge to Agent’s or any
Lender’s claims arising under the Loan Documents, or to the effectiveness of the
Loan Documents.
 
3. Conditions Precedent to Effectiveness.  This Amendment shall become effective
as of the date hereof when, and only when, the following conditions have been
satisfied, as determined by Agent in its sole and absolute discretion:
 
(a) Agent shall have received, in form and substance satisfactory to Agent,
counterparts of this Amendment duly executed and delivered by Borrowers, Agent
and the Lenders;
 
(b) Agent shall have received, in form and substance satisfactory to Agent,
counterparts of that certain Amended and Restated Fee Letter duly executed and
delivered by Borrowers, Agent and the Lenders;
 
(c) there not having occurred any event, change or condition since December 31,
2009 that, individually or in the aggregate, has had, or could reasonably be
expected to have,
 


 
LEGAL_US_W # 66916028.9
 
9

--------------------------------------------------------------------------------

 


(d) a material adverse effect on the business, assets, liabilities, operations,
condition (financial or otherwise) or operating results of the Company and its
subsidiaries, taken as a whole;
 
(e) there shall be not have been any other issues of debt securities or
commercial bank or other credit facilities of the Company or its subsidiaries
being announced, offered, placed or arranged (other than the Additional Notes
and equipment financings) and after giving effect to the issuance of the
Additional Notes, the Borrowers and their respective Subsidiaries shall have
outstanding no Indebtedness other than the Indebtedness set forth on Schedule
7.1(b);
 
(f) the Agent shall have received (a) U.S. GAAP audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Company for the 2007, 2008 and 2009 fiscal years (and, to the extent
available, the related unaudited consolidating financial statements) and (b)
U.S. GAAP unaudited consolidated and (to the extent available) consolidating
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Company for (i) the fiscal quarter ended September 30, 2010 and
(ii) the fiscal months of October 2010 and November 2010;
 
(g) the Agent shall have received a certificate from the chief financial officer
of the Parent in form and substance satisfactory to the Agent certifying that
the Parent and its subsidiaries, on a consolidated basis after giving effect to
the issuance of the Additional Notes and the execution of the Second Amendment,
are solvent;
 
(h) the Agent shall have received, at least five (5) Business Days prior to the
Second Amendment Effective Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act;
 
(i) the receipt by Agent of a fee in the amount of $1,100,000 as provided for in
that certain commitment letter, dated as of December 8, 2010 (the “WFCF
Commitment Letter”), in connection with the Alternative Transaction (as defined
in the WFCF Commitment Letter);
 
(j) Agent shall have received opinions of Borrowers’ and Guarantors’ counsel in
form and substance reasonably satisfactory to Agent; and
 
(k) such other information, documents, instruments or approvals as Agent or
Agent’s counsel may reasonably require.
 
4. Conditions Subsequent.  The obligation of the Lenders to continue to make
Advances (or otherwise extend credit under the Loan Agreement) is subject to the
fulfillment, on or before the date applicable thereto, of the conditions
subsequent set forth on Exhibit C (the failure by Borrowers to so perform or
cause to be performed such conditions subsequent as and when required by the
terms thereof, shall constitute an immediate Event of Default).
 
5. Representations and Warranties.  In consideration of the execution and
delivery of this Amendment by Agent and the Lenders, each Borrower and each
Guarantor (Borrowers and Guarantor are referred to hereinafter collectively as
the “Loan Parties” and each as a “Loan Party”) hereby represents and warrants in
favor of Agent and the Lenders as follows:
 


 
LEGAL_US_W # 66916028.9
 
10

--------------------------------------------------------------------------------

 
(a) as to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Amendment have been duly authorized by all necessary action on the
part of such Loan Party;
 
(b) as to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Amendment do not and will not (i) violate any provision of
federal, state, or local law or regulation applicable to such Loan Party, the
Governing Documents of any Loan Party, or any order, judgment, or decree of any
court or other Governmental Authority binding on such Loan Party, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of such Loan Party
(including, without limitation, any of the Notes Documents), (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of such Loan Party, other than Permitted Liens, or (iv)
require any approval of such Loan Party’s members or shareholders or any
approval or consent of any Person under any material contractual obligation of
such Loan Party;
 
(c) the execution, delivery, and performance by such Loan Party of this
Amendment do not and will not require any registration with, consent or approval
of, notice to, or other action with or by, any Governmental Authority or other
Person, other than any consent or approval that has been obtained and remains in
full force and effect;
 
(d) as to each Loan Party, the Loan Documents to which such Loan Party is a
party (including, without limitation, the Loan Agreement, this Amendment and all
other documents contemplated hereby), when executed and delivered by such Loan
Party, will be the legally valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally;
 
(e) no Default or Event of Default exists under the Loan Agreement or the other
Loan Documents; and
 
(f) as of the date hereof, all representations and warranties of each Loan Party
set forth in the Loan Agreement and the other Loan Documents are true, correct
and complete in all material respects, except to the extent such representation
or warranty expressly relates to an earlier date (in which case such statement
was true and correct in all material respects on and as of such earlier date).
 
6. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute one and the same agreement.  In proving this Amendment in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought.  Any signatures delivered by a party by facsimile transmission or by
other electronic transmission shall be deemed an original signature hereto.
 


 
LEGAL_US_W # 66916028.9
 
11

--------------------------------------------------------------------------------

 


7. Reference to and Effect on the Loan Documents.  Upon the effectiveness of
this Amendment, on and after the date hereof, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Loan Agreement, and each reference in the other Loan Documents
to “the Loan Agreement” “thereunder,” “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as amended hereby.
 
8. Affirmation of Guaranty.  By executing this Amendment, Guarantor hereby
acknowledges, consents and agrees that all of its obligations and liability
under the Guaranty to which it is a party and the other Loan Documents to which
it is a party remain in full force and effect, and that the execution and
delivery of this Amendment and any and all documents executed in connection
herewith shall not alter, amend, reduce or modify its obligations and liability
under such Guaranty or any of the other Loan Documents to which it is a party.
 
9. Release.  In consideration for the accommodations provided pursuant to this
Amendment, and acknowledging that Agent and the Lenders will be specifically
relying on the following provisions as a material inducement in entering into
this Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrowers and Guarantor hereby
releases, remises and forever discharges Agent and the Lenders and their
respective agents, servants, employees, directors, officers, attorneys,
accountants, consultants, affiliates, representatives, receivers, trustees,
subsidiaries, predecessors, successors and assigns (collectively, the “Released
Parties”) from any and all claims, damages, losses, demands, liabilities,
obligations, actions and causes of action whatsoever (whether arising in
contract or in tort, and whether at law or in equity), whether known or unknown,
matured or contingent, liquidated or unliquidated, in any way arising from, in
connection with, or in any way concerning or relating to the Loan Agreement, the
other Loan Documents, and/or any dealings with any of the Released Parties in
connection with the transactions contemplated by such documents or this
Amendment prior to date hereof.  This release shall be and remain in full force
and effect notwithstanding the discovery by Borrowers and Guarantor after the
date hereof (a) of any new or additional claim against any Released Party, (b)
of any new or additional facts in any way relating to the subject matter of this
release, (c) that any fact relied upon by it was incorrect or (d) that any
representation made by any Released Party was untrue or that any Released Party
concealed any fact, circumstance or claim relevant to Borrowers’ and Guarantor’s
execution of this release; provided, however, this release shall not extend to
any claims arising after the execution of this Amendment.
 
10. Costs, Expenses and Taxes.  Borrowers agree, jointly and severally, to pay
on demand all costs and expenses in connection with the preparation, execution,
and delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for Agent with respect thereto and with
respect to advising Agent as to its rights and responsibilities hereunder and
thereunder.  In addition, Borrowers agree, jointly and severally, to pay any and
all stamp and other taxes payable or determined to be payable in connection with
the execution and delivery of this Amendment and the other instruments and
documents to be delivered hereunder, and agree to save Agent and the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes.  Borrowers hereby
acknowledge and agree that Agent may, without prior notice to Borrowers, charge
such costs and fees to Borrowers’ Loan Account pursuant to Section 2.6(d) of the
Loan Agreement.
 


 
LEGAL_US_W # 66916028.9
 
12

--------------------------------------------------------------------------------

 


 
11. Section Titles.  The section titles contained in this Amendment are included
for the sake of convenience only, shall be without substantive meaning or
content of any kind whatsoever, and are not a part of the agreement between the
parties.
 
12. Entire Agreement.  This Amendment and the other Loan Documents constitute
the entire agreement and understanding between the parties hereto with respect
to the transactions contemplated hereby and thereby and supersede all prior
negotiations, understandings and agreements between such parties with respect to
such transactions.
 
13. GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
14. Loan Document.  This Amendment shall be deemed to be a Loan Document for all
purposes.
 


[Remainder of page intentionally left blank]


 
LEGAL_US_W # 66916028.9
  13
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.
 

 BORROWERS: PENINSULA GAMING, LLC, a Delaware limited liability company        
 
 
By:
/s/Natalie Schramm        Name:  Natalie Schramm       Title:    Chief Financial
Officer          


  DIAMOND JO, LLC, a Delaware limited liability company          
 
By:
/s/Natalie Schramm        Name:  Natalie Schramm       Title:    Chief Financial
Officer        

                                                       


  THE OLD EVANGELINE DOWNS, L.L.C., a Louisiana limited liability company      
   
 
By:
/s/Natalie Schramm        Name:  Natalie Schramm       Title:    Chief Financial
Officer      
 
 

  DIAMOND JO WORTH, LLC, a Delaware limited liability company          
 
By:
/s/Natalie Schramm        Name:  Natalie Schramm       Title:    Chief Financial
Officer        




  BELLE OF ORLEANS, L.L.C., a Louisiana limited liability company            
By:
/s/Natalie Schramm        Name:  Natalie Schramm       Title:    Chief Financial
Officer        



 
SECOND AMENDMENT TO LOAN AGREEMENT
 
 

--------------------------------------------------------------------------------

 

  KANSAS STAR CASINO, LLC, a Kansas limited liability company            
By:
/s/Natalie Schramm        Name:  Natalie Schramm       Title:    Chief Financial
Officer        





SECOND AMENDMENT TO LOAN AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

AGENT AND LENDERS
WELLS FARGO CAPITAL FINANCE, INC.
(formerly known as Wells Fargo Foothill, Inc.),
a California corporation, as Agent and as a Lender
         
 
By:
/s/Patrick McCormack       Name:  Patrick McCormack       Title:    Vice
President        




 


SECOND AMENDMENT TO LOAN AGREEMENT
 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGED AND AGREED:
 
GUARANTOR:
 
 
 
PENINSULA GAMING CORP., a Delaware limited liability company
         
 
By:
/s/Natalie Schramm        Name:  Natalie Schramm       Title:    Chief Financial
Officer        


 


SECOND AMENDMENT TO LOAN AGREEMENT
 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
SCHEDULE C-1
 
COMMITMENTS
 
Lenders
Commitment
Wells Fargo Capital Finance, Inc.
$50,000,000
       
All Lenders
$50,000,000

 
 
 
 

 
LEGAL_US_W # 66916028.9
 
 

--------------------------------------------------------------------------------

 


Exhibit B
 
SCHEDULE D-1
 
DESIGNATED ACCOUNTS
 


 
Borrower
Account Number
Bank; Address; ABA Number
Peninsula Gaming, LLC
2012177
American Trust and Savings Bank
895 Main Street
Dubuque, IA 52001
 
ABA Number: 073900522
Diamond Jo, LLC
2002256
American Trust and Savings Bank
895 Main Street
Dubuque, IA 52001
 
ABA Number: 073900522
Diamond Jo Worth, LLC
2024172
American Trust and Savings Bank
895 Main Street
Dubuque, IA 52001
 
ABA Number: 073900522
The Old Evangeline Downs, L.L.C.
2080312205
Capital One N.A.
3838 West Congress Street
Lafayette, LA 70506
ABA Number: 065000090
Belle of Orleans, L.L.C.
2081416373
Capital One N.A.
3838 West Congress Street
Lafayette, LA 70506
ABA Number: 065000090
Kansas Star Casino, LLC
2435161639
American Trust and Savings Bank
895 Main Street
Dubuque, IA 52001
 
ABA Number: 073900522





LEGAL_US_W # 66916028.9
 
 

--------------------------------------------------------------------------------

 


Exhibit C


Conditions Subsequent


A.      On or before February 15, 2011, or such later date as Agent in its sole
and absolute discretion may agree to, Agent shall have the following:


1. Evidence satisfactory to it that the Borrowers shall have issued the
principal amount of not less than $80,000,000 of Additional Secured Notes
2. Agent shall have received true, correct and complete copies of all of the
documents executed in connection with the issuance of the Additional Secured
Notes, together with the certificate of an officer of the Parent certifying the
same and that such documents have not been amended, modified or supplemented



B.      On or before March 2, 2011, or such later date as Agent in its sole and
absolute discretion may agree to, Agent shall have received fully-executed
counterparts from Borrowers, Guarantor and the Lenders (if applicable) to the
following documents:


3. Reaffirmation Agreement by Peninsula Gaming, LLC, Diamond Jo, LLC, The Old
Evangeline Downs, L.L.C., Diamond Jo Worth, LLC, Peninsula Gaming Corp.,
Peninsula Gaming Partners, LLC and Belle of Orleans, L.L.C. in favor of Agent
4. Delivery of certificate representing equity interests in Evangeline
Hospitality, LLC and power for same endorsed in blank
5. Delivery of note receivable (Evangeline Hospitality, LLC) and allonge for
same endorsed in blank
6. Amendments to Mortgages for the following properties:
(a) Dubuque County, Iowa (Sixth Amendment to Iowa Shore Mortgage)
(b) Worth County, Iowa (Modification of Mortgage, Leasehold Mortgage,Assignment
ofRents, Security Agreement and Fixture Financing Statement)
(c) St. Landry Parish, Louisiana (Act of Fifth Amendment of Multiple
ObligationsMortgage)
7. Bring Down Title Endorsements
8. First Amendment to First Preferred Ship Mortgage by Belle of Orleans, L.L.C.
in favor of Agent





LEGAL_US_W # 66916028.9
 
 

--------------------------------------------------------------------------------

 

